third party communication none date of communication ------------------------ cca_2015101912193322 id uilc number release date from sent monday date pm to cc bcc subject sec_467 analysis this addresses the question of whether a rental agreement contains a specific allocation of rent for purposes of sec_467 issue does a taxpayer’s sec_467 rental agreement provide a specific allocation of fixed rent if it includes a provision stating that the sec_467 loan balance is reduced to zero upon any termination of the lease discussion taxpayers subject_to sec_467 of the internal_revenue_code must account for fixed rent using one of the methods prescribed in the regulations under sec_467 unless a taxpayer is required to use constant rental accrual or proportional rental accrual the taxpayer must take fixed rent into account in accordance with the manner in which rent is allocated in the rental agreement its rental agreement that meets the requirements of sec_1_467-1 the taxpayer’s rent allocation schedule is used to determine the rent allocated under the rental agreement ie the rent the taxpayer takes into account for a taxable_year if there is no specific allocation of rent the taxpayer uses the payment schedule to account for rent if a taxpayer has a specific allocation of fixed rent in sec_1_467-1 provides as follows a rental agreement specifically allocates fixed rent if the rental agreement unambiguously specifies for periods no longer than a year a fixed amount of rent for which the lessee becomes liable on account of the use of the property during that period and the total amount of fixed rent specified is equal to the total amount of fixed rent payable under the lease a rental agreement stating only when rent is payable does not specifically allocate rent thus under sec_1_467-1 the rent allocation must be meaningful - it must actually represent the amount of rent for which the lessee is liable for using the property the allocation does not meet the requirements of sec_1_467-1 if its sole purpose is to dictate the tax consequences to the lessee and lessor agreement provides that the rent allocation exists only for tax purposes it does not meet the requirements of sec_1_467-1 because it does not represent amounts for which the lessee becomes liable on account of the use of the property during that period if the rental a rental agreement provides the following term upon any termination of this lease the balance of the sec_467 loan is reduced to zero and is fully discharged for all purposes in our view this provision means that the allocation schedule fails to represent the amount of rent for which the lessee becomes liable on account of the use of the property thus the allocation schedule does not meet the requirements of sec_1_467-1 under sec_1_467-4 a taxpayer has a sec_467 loan under certain circumstances the taxpayer’s sec_467 loan is equal to the difference between the payments under the rental agreement and the allocations under the agreement if the payments are more than the allocations the lessee is considered to have made a loan to the lessor allocations exceed the payments the lessor has made a loan to the lessee balance is reduced to zero and fully discharged upon termination of the lease the payment schedule and not the allocation schedule represents the amount of rent for which the lessee becomes liable on account of the use of the property consequently if a rental agreement includes a provision stating that the balance of the loan is reduced to zero and fully discharged for all purposes upon any termination of the lease the allocation schedule does not meet the requirements of sec_1_467-1 in that case the taxpayer should be accounting for its rents in accordance with the rent payment schedule in the rental agreement if the loan if the
